Citation Nr: 0515879	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 until 
May 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2003 
rating decision of the VA Pittsburgh, Pennsylvania Regional 
Office (RO) that established service connection for bilateral 
sensorineural hearing loss.  The veteran disagreed with the 
10 percent disability evaluation assigned and filed a timely 
notice of disagreement.

In May 2005, the veteran requested that this case be advanced 
on the Board's docket.  The motion was granted in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

On a number of occasions the veteran and his wife have 
reported that he underwent a private hearing examination in 
January 2004.  They have further reported that at the 
conclusion of the examination they were told that the veteran 
had a 50 percent hearing loss in each ear.  The report of 
this evaluation is not associated with the claims folder.  
The claims folder shows that he was provided hearing aids 
through Avada Hearing Care Centers.  

VA outpatient treatment records show that the veteran's 
hearing was reportedly evaluated in January 2004, which 
reportedly showed moderate to moderately severe hearing loss 
in both ears, but the specific hearing thresholds were not 
reported.  

The veteran essentially contends that his hearing loss is 
worse than that identified on the last VA examination to 
evaluate his disability in August 2003.  The Board thus finds 
that a current VA audiometric examination is warranted.  As 
well, the veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran and his spouse to 
clarify where he received the January 
2004, private hearing examination, and 
take the necessary steps to obtain the 
records of that examination, and all 
records of the veteran's treatment at 
the Avada Hearing Care Centers.

2.  Seek the results of the audiology 
examination conducted at the VA Medical 
Center in Pittsburgh, Pennsylvania 
(University Drive), including the 
puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, and speech 
recognition scores.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiology 
examination to determine the current 
severity of his hearing loss.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.

3.  Following completion of the 
requested development, re-adjudicate 
the issue on appeal.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case.  
Then, return the claims folder to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




